DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 11-12, 14, 17-18, 20-21, 26-31, 33-34, 60, 63, 65 and 74-79 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Patent No. 9,314,225 to Steen et al.; U. S. Publication No. 2009/0043195 to Poland; and U. S. Patent No. 6,063,030 to Vara none of the prior art alone or in combination teaches the limitations of the independent claim specifically “an ultrasound beamformer processing circuit disposed in the transducer probe housing that receives image data from the transducer array, the touch screen display and the ultrasound beamformer processing circuit being communicably connected to the computer, the computer being operative in response to a first gesture input from the touch screen display to alter an operation of the ultrasound beamformer processing circuit to select an imaging depth and generate an image of a region of interest at the selected depth wherein the image is displayed on an image display window of the touch screen display; wherein the touch screen display is responsive to a second gesture input to perform a cardiac imaging procedure to measure an ejection fraction value; and wherein the touch screen display is responsive to a third gesture input to perform a needle visualization procedure”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793